Citation Nr: 1203747	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for shrapnel scar of the right chest.  

2.  Entitlement to an initial rating in excess of 10 percent for shrapnel scar of the right arm.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to July 1947, and from June 1948 to June 1967.  The Veteran's decorations include the Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted service connection for shrapnel injury of the right side of chest and arm and assigned an initial 0 percent (noncompensable) rating, effective September 18, 2008.  In May 2009, the Veteran a notice of disagreement (NOD) with the initial rating assigned.  The RO issued a statement of the case (SOC) in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

In December 2009, the Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

In January 2010, the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  In December 2011, after completing additional development, the RO  granted service connection for shrapnel injury to right bicep involving Muscle Group V, and for shrapnel injury to right chest involving Muscle Group XXI; the RO assigned initial ratings of 30 percent and 20 percent, respectively, effective September 18, 2008.  Additionally, in December 2011, the RO awarded separate 10 percent ratings for each scar, effective September 18, 2008.  

As noted in the prior remand, as the Veteran has disagreed with the initial rating assigned following the award of service connection for residual scarring of the right chest and right arm, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Furthermore, although the RO granted a higher initial rating for each disability during the pendency of this appeal, higher ratings for each disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability; hence, each claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board points out that, in the December 2011 rating decision in which the RO awarded service connection for muscle injuries to the right bicep and right chest, the RO indicated that the awards constituted a full grant of the benefits sought on appeal (i.e., service connection for shrapnel injury(ies) other than scarring).  There is no indication that the Veteran has disagreed with either assigned rating; hence, the propriety of the ratings assigned for those disabilities is not before the Board, and the appeal is limited to those matters set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran has a shrapnel scar of the right chest that is superficial, painful,  limits motion, measures 7 cm by 35 cm, and is characterized by extensive keloid formation.

3.  The Veteran has a shrapnel scar of the right arm that is superficial, painful,  limits motion, measures 9 cm by 13 cm, and is characterized by extensive keloid formation




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for shrapnel scar of the right chest are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7801 (as in effect prior to October 23, 2008).


2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for shrapnel scar of the right arm are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7801 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the award of service connection for the disabilities at issue, and the Veteran's disagreement with the initial ratings assigned, the May 2009 SOC set forth the critieria for higher ratings for each disability under consideration (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, a January 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for a higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter, along with a pre-rating letter dated in November 2008, also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted. Moreover, in accordance with the Board's January 2010 remand instructions, he has also been provided adequate VA examination that reflects consideration of all relevant evidence of record and contains sufficient detail upon which to rate his service-connected scars.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The RO has considered the amended regulations in the May 2009 SOC and the December 2011 SSOC.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claims under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former criteria, the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.  

Historically, by rating decision of March 2009, the RO granted service connection for shrapnel injury of the right side of chest and arm, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, effective September 18, 2008.  In a December 2011 SSOC, the RO assigned separate 10 percent ratings under Diagnostic Code 7804 for shrapnel scar of the right chest and shrapnel scar of the right arm, effective September 18, 2008.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7805.  

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Similar scars in an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating.  Id.  Similar scars in an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  

Under Diagnostic Code 7802, scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award 20 percent initial ratings for the service-connected shrapnel scars of the right chest and right arm.  

The Veteran underwent VA examination of his shrapnel injuries, to include scarring, in July and October 2010.  The examiner noted the Veteran had two scars, one on the right upper extremity (i.e., bicep), and one on the anterior surface of his trunk (i.e., chest).  Both scars were described as superficial, adherent to underlying tissue, without evidence of skin breakdown, painful to the touch, and characterized by extensive keloid formation in all scar regions.  Although the examiner stated that none of the Veteran's shrapnel residuals resulted in limitation of motion of any joint, he also stated that one of the disabling effects of the Veteran's scars was "pain limiting motion."  The chest scar measured 7 cm. by 35 cm., for a total area of 245 sq. cm.  The right arm scar measured 9 cm. by 13 cm., for a total area of 117 sq. cm. 

As noted above, Diagnostic Code 7801 provides for ratings greater than 10 percent for scars, other than of the head, face, or neck, which are deep or cause limited motion in an area or areas exceeding 77 sq. cm.  Here, the Veteran has two scars in widely separated areas (i.e., the right arm and the chest) that are painful to the touch and whose pain results in some limitation of motion (although not of any particular joint).  Furthermore, each scar totals more than 77 sq. cm., as described above.  

Thus, the evidence of record supports a 20 percent initial rating for each scar under Diagnostic Code 7801.  However, at no point since the effective date of the award of service connection is the next  higher, 30 percent, rating under that diagnostic code warranted for either scar, because the total area of each scar does not equal or exceed 465 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  

The Board also finds that no rating greater than 20 percent for either scar is warranted under any other provision of VA's rating schedule.  The Board has  considered the applicability of alternative diagnostic codes for evaluating the Veteran's scars.  However, as noted, Diagnostic Codes 7802, 7803, and 7804 provide no more than a 10 percent maximum rating.  Higher ratings are assignable under Diagnostic Code 7805, however, as previously discussed, the competent evidence does not indicate that the Veteran's scarring results in limitation of motion of any particular joint.  Hence, the Board need not consider other diagnostic criteria which pertain to limitation of function of an affected joint.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In sum, since the September 2008 effective date of the award of service connection, the disability picture associated with each scar has been most consistent with an initial 20 percent, but no higher, rating.  A such, there is no basis for staged rating of either scar, pursuant to Fenderson (cited above).  

In reaching the decision to award higher initial ratings for shrapnel scars of the right chest and right arm, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence weighs against assignment of any higher rating for either scar.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial 20 percent rating for shrapnel scar of right chest is granted, subject to the legal authority governing the payment of VA compensation.

An initial 20 percent rating for shrapnel scar of right arm is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


